Citation Nr: 0818173	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to basic eligibility 
for Department of Veterans Affairs (VA) disability benefits.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The appellant has no verified United States military service.  

Entitlement to basic eligibility for VA benefits was denied 
by decision of the Department of Veterans Affairs (VA) 
Manila, Philippines, Regional Office (RO), dated in October 
1949, on the basis that the appellant did not have recognized 
service to establish entitlement to VA disability benefits.  
That decision is final.

This matter comes now before the Board of Veterans Appeals 
(Board) on appeal from an August 2005 decision of the RO 
wherein it was determined that the requisite new and material 
evidence had not been received to reopen the claim of whether 
the appellant had recognized service to establish entitlement 
to basic eligibility for VA disability benefits.  The 
appellant perfected an appeal of that decision.  

It is noted that the RO's February 2006 statement of the case 
and April 2006 supplemental statement of the case implicitly 
reopened and addressed the claim on the merits of entitlement 
versus on the basis of whether new and material evidence had 
been received to reopen a previously denied claim.  

Notwithstanding the RO's actions, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Consequently, the 
issue before the Board is the threshold question of whether 
new and material evidence has been submitted, as set out on 
the title page.  

In July 2007, subsequent to the April 2007 supplemental 
statement of the case, the appellant submitted additional 
argument and evidence in this case.  The additional arguments 
were reiterations of those previously submitted.  The 
evidence submitted while new (i.e., recent medical 
certificates), were not relevant to the issue of basic 
eligibility for VA disability benefits.  Consequently, the 
necessity for the issuance of a supplemental statement of the 
case is not shown.  38 C.F.R. §§ 19.37, 20.1304 (2007).  


FINDINGS OF FACT

1.  By decision in October 1949, the RO denied the 
appellant's claim of entitlement to basic eligibility for VA 
disability benefits.  The appellant did not file a notice of 
disagreement with that decision within one year of having 
received notice thereof.  

2.  Additional evidence received subsequent to the October 
1949 decision, when viewed in the context of all the 
evidence, is either cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate the 
claim, nor does it raise a reasonable possibility of 
substantiating the claim of entitlement to basic eligibility 
upon the appellant for VA disability benefits.


CONCLUSIONS OF LAW

1.  The October 1949 determination wherein the RO denied of 
the appellant's claim of entitlement to basic eligibility for 
VA disability benefits, is final.  38 U.S.C.A. §§ 5108, 7105 
(West. 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2007).  

2.  The evidence received subsequent to the RO's October 1949 
decision is not new and material, and the requirements to 
reopen the claim of entitlement to basic eligibility for VA 
disability benefits, have not been met, and the claim is not 
reopened.  38 U.S.C.A. §§ 107, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1100 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that he is eligible for 
VA disability benefits since he had active military service 
during World War II with the Regular Philippine Commonwealth 
Army, and was wounded during such service.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The duty to notify 
provisions of the VCAA and implementing regulations apply to 
claims to reopen based on new and material evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The threshold issue considered herein is whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to basic eligibility for VA disability benefits.  
Complete notice via a separate letter addressing that 
question was not provided in this case.  The appellant has 
been provided, however, notice regarding the question of new 
and material evidence, and the underlying question of basic 
eligibility in the context of the August 2005 rating 
decision, February 2006 statement of the case, and April 2007 
supplemental statement of the case.  Whether in the context 
of new and material evidence or the underlying elements to 
establish entitlement to the benefit sought, the Board finds 
from the record that a reasonable person would have 
understood what was necessary to reopen his claim, and as 
such, that he had a meaningful opportunity to participate in 
the adjudication of his claim such that the essential 
fairness of the adjudication was not affected by any notice 
error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Moreover, as will be explained in greater detail below, given 
the nature of the underlying issue, it is the law, and not 
the evidence, that is dispositive.  Consequently, the Board 
finds that no reasonable possibility exists that obtaining 
additional evidence would aid in the establishment of basic 
eligibility for VA disability benefits.  Accordingly, no 
further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

Analysis

By decision dated in October 1949, the RO denied the 
appellant's claim for entitlement to basic eligibility for VA 
disability benefits.  The basis for the denial was that the 
United States service department had verified that the 
appellant did not have qualifying military service for the 
purpose of conferring basic eligibility upon the appellant 
for VA disability benefits.  

The appellant was timely notified of the adverse decision and 
did not file a notice of disagreement with it, and it became 
final.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103.  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  

The appellant filed his claim to reopen in August 2005.  New 
evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.

As noted above, although the RO initially addressed the issue 
on the basis of whether new and material evidence had been 
received in the administrative denial, but subsequently 
addressed the underlying issue on the merits in the statement 
of the case, and the supplemental statement of the case, the 
Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
received, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett, 83 F.3d at 1380.

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's October 1949 determination is either cumulative 
or redundant, or by itself or in connection with previous 
evidence of record, fails to relate to an unestablished fact 
necessary to substantiate the claim, and/or fails to raise a 
reasonable possibility of substantiating the claim of 
entitlement to basic eligibility for VA disability benefits.  

A review of the underlying final October 1949 RO decision, as 
well as the law pertaining to basic eligibility for VA 
disability benefits, would be helpful to a full understanding 
of this case.  

In pursuit of the claim leading to the October 1949 decision, 
the appellant had ostensibly contended that he had recognized 
active service during World War II, thus, qualifying him for 
VA benefits.  In support of his contention, he had submitted 
a statement that he had service in the Philippine 
Commonwealth Army during World War II.

Governing law states that the term "veteran" is defined as a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002).  "Active military, naval, and air service" 
includes active duty; "active duty" means full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a) and (b) (2007).  "Armed 
Forces" means the United States Army, Navy, Marine Corps, Air 
Force and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1(a) (2007).  Service as a Philippine Scout, a 
member of the Philippine Commonwealth Army serving with the 
Armed Forces of the United States, or as a guerrilla in the 
recognized guerrilla service, is considered active U.S. 
military service for the purpose of granting certain VA 
benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.8, 
3.9 (2007).

As found in the October 1949 RO decision, the service 
department had determined that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  In October 1949, the RO considered an 
October 1949 statement from the service department to that 
effect, which was in the record.  

The RO thus found in October 1949 that the basic eligibility 
requirements for VA disability benefits had not been 
satisfied because the appellant did not have qualifying 
military service for the purpose of conferring such basic 
eligibility.  Essentially, the claim for entitlement to VA 
disability benefits was denied on the basis of having no 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  

Consequently, if the appellant is to reopen his claim, there 
must be received a statement from the United States service 
department to the effect that the appellant had qualifying 
military service for the purpose of conferring basic 
eligibility upon him for VA disability benefits.  

Given the restrictive nature of determining eligibility, any 
other evidence, regardless of the source, would not be new 
and material since it would not relate to an unestablished 
fact necessary to substantiate the claim, nor would it raise 
a reasonable possibility of substantiating the claim of 
entitlement to basic eligibility for VA disability benefits.  

Although the claimant has submitted evidence of service since 
the denial in October 1949, including copies of Philippine 
Army Certifications and personal affidavits signed by the 
appellant, the evidence submitted does not meet the 
requirements for the reopening of the claim, since the 
documents that were new were not issued by the United States 
service department.  In summary, the additional evidence 
submitted by the appellant since the October 1949 denial, 
does not, from a legal standpoint, verify that the appellant 
had qualifying military service for the purpose of conferring 
basic eligibility for VA disability benefits.  

It is acknowledged that the RO considered the fact that the 
appellant had submitted a statement showing his last name 
with a different spelling, and submitted that information to 
the service department for additional verification.  In 
response to that information, in April 2007, the service 
department through the National Personnel Records Center 
confirmed that the appellant had no recognized service.  
Although this information would be considered new since it 
was from the service department, it is negative evidence, and 
as such would not be considered new and material since it 
lowers rather than raises the possibility of substantiating 
the claim.  Evidence that is unfavorable to a claimant may 
not trigger reopening of the claim.  Villalobos v. Principi, 
3 Vet. App. 450 (1992).  No other evidence has been received 
from the service department, nor has any other evidence been 
received that would require verification from the service 
department.  

Therefore, the Board must find that the additional evidence 
is not material, since it does not relate to an unestablished 
fact necessary to substantiate the claim, nor would it raise 
a reasonable possibility of substantiating the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The Board 
concludes, for reasons summarized above, that the law, rather 
than the evidence, is dispositive in this case.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



ORDER

New and material evidence to reopen the claim of entitlement 
to basic eligibility for VA disability benefits has not been 
received, the appeal is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


